DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to claims filled on 10/4/2021 have been entered and action follows:

Response to Arguments
Rejection under 35 USC 103
Applicant argues “Claim 1 sets forth a comparator to determine an intersection over union value between blobs and bounding boxes in a second video frame and an interface to output a first video frame to a neural network to initiate object detection by the neural network on the first video frame when the intersection over union value does not satisfy a threshold. The alleged combination of the Latapie provisional/Prabhu provisional does not teach or suggest such an apparatus.
The Latapie provisional does not teach or suggest a comparator to determine an intersection over union value between blobs and bounding boxes in a second video frame and an interface to output a first video frame to a neural network to initiate object detection by the neural network on the first video frame when the intersection over union value does not satisfy a threshold, as set forth in claim 1.
The Prabhu provisional does not cure the deficiencies of the Latapie provisional. The Prabhu provisional describes applying pixel subtraction between a first frame and a second frame to identify movement of an object based on the difference. Zhe Prabhu provisional, paragraph [0024]. However, such subtraction is not an intersection over union value between a blob and a bounding box.
Additionally, the Prabhu provisional does not teach or suggest an interface to output a first video frame to a neural network to initiate object detection by the neural network on the first video frame when the intersection over union value does not satisfy a threshold. Accordingly, adding the Prabhu provisional to the Latapie provisional does not lead a person of ordinary skill in the art to a comparator to determine an intersection over union value between blobs and bounding boxes in a second video frame and an interface to output a first video frame to a neural network to initiate object detection by the neural network on the first video frame when the intersection over union value does not satisfy a threshold, as set forth in claim 1.”, see Remarks page 17.  
Examiner respectfully disagrees, response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant rejection reference Latapie in paragraph 0041 discloses the blobs and the bounding boxes are associated with the blobs in the frame and paragraph 0042 discloses displacement “intersection over union value” of a blob tracker between consecutive frames “blobs and bounding boxes in a second video frame”, also paragraph 0043 discloses an object detector can be used to detect objects in one or more images using a trained classification network and as disclose in figure 2 the interfaces are shown as the arrow segments “an interface to output the first video frame to a neural network to initiate object detection by a neural network on the first video frame”, therefore the limitation is disclose by the reference Latapie.  
And, reference Prabhu in paragraph 0087 in association with figure 10 numercal 1008 discloses the obtained difference “when the intersection over union value does not satisfy a threshold” may be provided as an input to a machine learning model.  
Furthermore, examiner would like to point out that the claim does not give or recites any specifics on the “union value” and “bonding boxes”, as claimed.   
Therefore, all independent claims are stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Latapie et al (US Pub. 2020/0364885) in view of Prabhu et al (US 2021/0133483).  
With respect to claim 1 (exemplary independent claim), Latapie, discloses an apparatus (see figure 2) comprising:
clusterer instructions to cluster pixels of a foreground map of a first video frame into blobs,( see paragraph 0041, …blob refers to foreground pixels…..group of pixels making up  ….a foreground object….);
a comparator to determine an intersection over union value between the blobs and bounding boxes in a second video frame, (see paragraph 0041, a bounding box …associated with a blob, paragraph 0042, blob displacement “intersection over union value” between consecutive frames “blobs and bounding boxes in a second video frame”); and
an interface to output the first video frame to a neural network to initiate object detection by a neural network on the first video frame [when the intersection over union value does not satisfy a threshold], (see paragraph 0043, object detector to detect object …using trained network, and as disclose in figure 2 the interfaces are shown as the arrow segments “an interface to output the first video frame to a neural network to initiate object detection”), as claimed.
However, he fails to disclose an interface to initiate object detection by a neural network on the first video frame when the intersection over union value does not satisfy a threshold, as claimed.  
Prabhu in the same field of art teaches an interface to initiate object detection by a neural network on the first video frame when the intersection over union value does not satisfy a threshold, (see figure 10, numerical 1008, and paragraph 0087, difference frame “when the intersection over union value does not satisfy a threshold” is send to the neural network to detect the object), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object detection using image analysis.  The teaching of Prabhu to use the neural network if there is a difference in the first and second frame in order to find an object in first frame can be incorporated in to Latapie’s system as there is an object detector (see Latapie figure 1, numerical 104) for suggestion, and the modification to Latapie yields a machine learning based object detection (see paragraph 0002 of Prabhu) for motivation.  

With respect to claim 2, combination of Latapie and Prabhu further discloses wherein the intersection over union value does not satisfy the threshold when a new object is present in the first video frame and is not present in the second video frame, (see Latapie, paragraph 0045, background subtraction techniques to detect motion based on difference between frames) as claimed.

With respect to claim 3, combination of Latapie and Prabhu further discloses bitstream analyzer instructions to determine a global motion vector of the first video frame; and a subtractor to generate the foreground map by subtracting the global motion vector from the first video frame, (see Latapie paragraph 0042, ….velocity of a blob “a global motion vector” …include the displacement of blob between consecutive frames, and paragraph 0045, background subtraction techniques to detect motion based on difference between frames), as claimed.

With respect to claim 4, combination of Latapie and Prabhu further discloses wherein the bitstream analyzer instructions are to determine the global motion vector from a bitstream of at least one of the first video frame or a video stream including the first video frame, (see Latapie paragraph 0045, ….motion based blob detection “a global motion vector”), as claimed.  

With respect to claim 5, combination of Latapie and Prabhu further discloses wherein the global motion vector corresponds to movement of a camera, (see Prabhu paragraph 0084, motion of the camera ….) as claimed.  

With respect to claim 6, combination of Latapie and Prabhu further discloses a filter to remove a subset of the blobs that are below a threshold size, (see Latapie paragraph 0046, filtering out some blobs…), as claimed.

With respect to claims 7 and 8, combination of Latapie and Prabhu further discloses wherein the clusterer instructions are to cluster a subsequent map of a third video frame into subsequent blobs when the intersection over union value satisfies the threshold, the third video frame subsequent to the first video frame; and wherein the clusterer instructions are to cluster the subsequent map of the third video frame into the subsequent blobs without the object detection being performed on the first video frame, (see Latapie paragraph 0047, the model is created using the previous frames i.e. new frame is use to find the object depending upon the previous frames and so on), as claimed.  

Independent claims 15, 20 and 21 are rejected for the same reasons as set forth in the rejections of independent exemplary claim 1, because claims 15, 20 and 21 is claiming subject matter of similar scope as claim in claim 1.  

Allowable Subject Matter
Claims 9-14, 16-19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663